 In the Matter Of WILLYS-OVERLAND MOTORS, INC.andMECHANICSEDUCATIONAL SOCIETY OF AMERICA, LOCAL No 4 (CUA)Case No. 8-R-2117.-Decided May 16, 1946Messrs. James F. Holden, Frank C. Lau, E. A. Schnell,andRalphPresto,i,of Toledo, Ohio, for the Company.Mr. Earl S. Streeter,of Toledo, Ohio, for M. E. S. A.Messrs. J. G MeinerandWalter T. Lynch,of Cleveland, Ohio, for theDie Sinkers.Hr. Howard Tausch,of Cleveland, Ohio, andMr. Frank D. Morgan,of Toledo, Ohio, for the I. A. M.Mr. B. M. Ettenson,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpona petitionduly filed by MechanicsEducationalSociety ofAmerica, Local No. 4 (CUA), affiliated withtheMechanics EducationalSociety of America, herein called M. E. S. A.,alleging that a questionaffecting commerce had arisenconcerning the representation of employ-ees ofWillys-OverlandMotors, Inc., Toledo, Ohio,herein called theCompany, the National Labor Relations Board provided for an appro-priatehearingupon due notice before Thomas E. Shroyer, Trial Ex-aminer. The hearing was held at Toledo, Ohio, on March 28, 1946. TheCompany, M. E. S. A., The International Die Sinkers Conference,hereincalledthe Die Sinkers, and theInternationalAssociationofMachinists,herein called the I. A. M., appeared and participated. All parties wereafforded full opportunity to beheard, to examineand cross-examine wit-nesses, andto introduceevidence bearing on the issues.The Trial Ex-aminer's rulingsmade at thehearing are free from prejudicial error andare hereby affirmed. Allpartieswere afforded opportunityto file briefswith the Board.68 N. L R B, No. 4.15 16DECISIONS OF NATIONAL LABORRELATIONS BOARDUpon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYWillys-OverlandMotors, Inc., is a Delaware corporation with plantand offices in Toledo, Ohio, where it is engaged in the manufacture ofcivilian jeeps; the principal raw materials used by the Company aresteel, iron, rubber, and glass. During 1945, the Company received at itsToledo plant such raw materials of a value in excess of $10,000,000, ofwhich more than 50 per cent was shipped to the plant from points out-side Ohio. During the same period, the production of the plant exceeded$8,000,000 in value, of which more than 50 percent was shipped to pointsoutside Ohio.The Company admits that it is engaged in commerce within the mean-ing of the National Labor Relations Act.IITHE ORGANIZATIONS INVOLVEDMechanics Educational Society of America, Local No. 4 (CUA), is alabor organization affiliatedwithMechanics Educational Society ofAmerica, admitting to membership employees of the Company.The International Die Sinkers Conference is an unaffiliated labor or-ganization admitting to membership employees of the Company.International Association of Machinists is a labor organization admit-ting to membership employees of the Company.IIITHE QUESTION CONCERNINGREPRESENTATIONThe Company has refused to grant recognition to M. E. S. A. as theexclusive bargaining representative of the employees of Department 109of the Company until that labor organization has been certified by theBoard in an appropriate unit.A statement of a Board agent, introduced into evidence at the hearing,indicates that M. E. S. A. represents a substantial number ofemployeesin the unit hereinafter found appropriate.-1The Trial Examiner reported that 114 E. S A. submitted a total of 35 cards, of which 33were checkedagainstthe pay roll for the periodending March12, 1946, andwere found to belisted thereon , that the Die Sinkers submitted 23 cards which were all checkedagainst thepay roll for the period ending March 12, 1946, and were found to be listed thereon.In the unit for which M E S A petitions, there is a total of 68 employees and in tl>^tforwhich the Die Sinkers petitions there is a total of51 employees.The recordindicates thatthe total number of employees comprising Depaitment 109 of the Company is 68. WILLYS-OVERLAND MOTORS, INC17We find thata questionaffecting commercehas arisenconcerning therepresentation of employees of the Company, within the meaning of Sec-tion 9 (c) and Section 2 (6) and (7) of the Act.W. THE APPROPRIATE UNITThese proceedings are concerned with Department 109 of the Com-pany's Toledo plant. This department, one of many in this large plant,contains a craft group and several fringe groups which are functionallynecessary to the proper performance of the department. The total numberof employees in Department 109 is 68, of which 51 are employees who byreason of their skill are eligible for membership in the Die Sinkers.M. E. S. A. and I. A. M. each seeks to represent the department as aunit.The Die Sinkers contends that the craftsmen should constitute aseparate unit because of their skill and singular unity of interest. Allparties agree, and we concur, that leaders are not supervisory employeeswithin the Board's customary definition and should be included in theunit to be found appropriate.This particular controversy presents no new issue to the Board, for asearly as 1938 we considered the problem of the appropriate unit for theemployees in Department 109.2 Later,3 the question was presented againto us, and, based upon the record in that case, all the employees in De-partment 109 were found to be an appropriate unit. In 1943, we directedthat a "Globe" election be held to determine the question whether theappropriate unit should be department-wide or craft-wide.4 The DieSinkers, which sought the craft unit, was unsuccessful in this election,"and as a result the entire Department 109 was established as the appro-priate bargaining unit, and the I. A. M. was certified as its representa-tive.After this election the Company and I. A. M. entered into a collec-tive bargaining agreement for Department 109. This contract, expiringMay 9, 1946, was not urged as a bar to these proceedings.In furtherance of the Die Sinkers' contention it presents evidence toshow that the 51 employees are highly skilled, that they are segregatedphysically within the department, and that some of them have retainedaffiliation with the craft organization since the last election in 1943.It is true, as we found before, that this group is a skilled craft group.Department 109 is housed in five separate buildings, and in only one of2MatterofWillys-OverlandMotors, Inc, 9 N.L.R B 924, and 10 N. L R. B 160.3MatterofWillys-Overland Motors,Inc,35N. L. R. B.549, and 38 N. L. R. B. 462.1MatterofWillys-OverlandMotors, Inc,52 N. L. R.B. 109, as amendedin 52 N. L. R. B548.5Matter ofWillys-Overland Motors,Inc.,53 N. L. R. B. 1343. 18DECISIONS OF NATIONAL LABOR RELATIONS BOARDthese buildings, building No. 30, do the skilled craftsmen work.,, How-ever, the record indicates that the craftsmen have participated in thebenefits secured by I. A. M., the Union most recently certified as thebargaining organization for Department 109; that they have secured spe-cial concessions through the efforts of I. A. M.; that they have presentedgrievances to a committee composed of four employees, three of whomare craftsmen; that they have become members of I. A. M.; and that theyhave taken an active part in the leadership of I. A. M. These factsstrongly indicate acceptance of the departmental unit by the employeeswhom the Die Sinkers seeks to carve out.We are of the opinion that the Die Sinkers has not adduced sufficientevidence to justify departure from our previous conclusions. It is as truenow as it was in 1943 that the craftsmen in Department 109 are physicallysegregated and marked by superior skill, yet it is also true that the entiredepartment, including the Die Sinkers, is an integrated, functional group.Further, the department-wide unit is now firmly established. The crafts-men voted themselves into it in 1943 and have since collaborated in theefforts of their department-wide representative.We, therefore, conclude,rejecting the Die Sinkers' contention, that the departmental unit is theappropriate unit.?We further find, in accordance with the foregoing conclusions and ourprevious unit findings, that all employees in Department 109 of the Com-pany's Toledo plant, including die sinkers, trimmer die makers, headerdie makers, edger men, die repairers (in forge), die. caulkers, die repairand alteration men, forge die alteration men, die repairers, trim die re-pairers, template makers, Keller Machine operators, shaper hands, shapermilling machine operators, planer hands, Do-all saw operators, die lay-outmen, employees engaged in inspection and lay-out of dies and casts, ap-prentices to die sinkers and trimmer die makers, draftsmen, die utilitymen, machinist helpers, machine repairers, floor machinists, machinists,trim die setters, utility men die room crib, die storage attendants, andsweepers, but excluding all supervisory employees with authority to hire,promote, discharge, discipline, or otherwise effect changes in the status ofNo. 30thereare also employees not belonging to nor eligible to belong to theDie Sinkers.,The otherfour buildingsand the employees working therein are: building No 31,drop forge die designers(draftsmen), building No. 108, drop forgehammer men and pressmen;buildingsNo. K-1 and K-4, die storage department. The record indicates that expansion ofthe department into five buildings was the resultofwar activities.Within thenear futurethe Company intends to consolidatethe department in one building.IMemberReillywouldaffirm his positioninAlliedLaboratories, 60 N L.R B. 1196, andwoulddeny craftseverancehere on thesingleground that the die sinkers had once been givenon opportunity to express their wishes before being assimilated into a large departmentorganism.Member Houston wishes to indicatehis concurrence in this decision is not inconsistentwith his position inAllied Laboratories,supraHe woulddeny to thecraftsmenthe opportunityto seek a craft unit again on the ground that they have acquiesced in being represented aspart of the departmental unit and are effectivelymerged therewith. WILLYS-OVERLAND MOTORS, INC.19employees, or effectively recommend such action, constitute a unit ap-propriate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation which hasarisen be resolved by an election by secret ballot among employees in theappropriate unit who were employed during the pay-roll period imme-diately preceding the date of the Direction of Election herein, subject tothe limitations and additions set forth in the Direction.We will accord the Die Sinkers a place on the ballot. However, if itdoes not desire to participate in the election, it may withdraw within ten(10) days from the date of issuance of this Decision and Direction ofElection by notifying the Regional Director of the Eighth Region.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Secton 9, of National Labor Relations BoardRules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representativesfor the purposes of collective bargaining withWillys-OverlandMo-tors, Inc., Toledo, Ohio, an election by secret ballot shall be conducted asearly as possible, but not later than thirty (30) days from the date of thisDirection, under the direction and supervision of the Regional Directorfor the Eighth Region, acting in this matter as agent for the NationalLabor Relations Board, and subject to Article III, Sections 10 and 11,of said Rules and Regulations, among employees in the unit found appro-priate in Section IV, above, who were employed during the pay-rollperiod immediately preceding the date of this Direction, including em-ployees who did not work during said pay-roll period because they wereillor on vacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in person atthe polls, but excluding those employees who have since quit or beendischarged for cause and have not been rehired or reinstated prior to thedate of the election, to determine whether they desire to be representedbyMechanics Educational Society of America, Local No. 4 (CUA),affiliated with the Mechanics Educational Society of America, or by Inter-national Die Sinkers Conference, or by International Association of Ma-chinists, for the purposes of collective bargaining, or by none of saidorganizations.696966-46--3